Citation Nr: 0813905	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.  The February 2004 rating decision granted 
service connection for PTSD, and assigned an initial rating 
of 30 percent, effective from September 4, 2003.  By a rating 
decision in August 2007, the service-connected PTSD was noted 
to include alcohol abuse.  The 30 percent initial rating was 
continued.

The veteran testified before a Decision Review Officer (DRO) 
at an August 2006 hearing at the RO.  The veteran also 
testified before the undersigned in a February 2008 
videoconference hearing.   Transcripts of each have been 
associated with the file.

The February 2004 rating decision also granted the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  In a Notice of Disagreement, 
received in August 2004, the veteran disagreed with the 
initial disability evaluations for bilateral hearing loss, 
bilateral tinnitus, and PTSD.  The veteran's Substantive 
Appeal, received in May 2006, indicated that the veteran only 
wanted to appeal the issues of entitlement to higher initial 
ratings for hearing loss and PTSD.  By doing so, the Board 
finds that the veteran indicated his desire to withdraw his 
appeal regarding entitlement to a higher initial rating for 
bilateral tinnitus, which was included on the March 2006 
Statement of the Case.  Additionally, the transcript to the 
August 2006 DRO hearing reflects that the veteran withdrew 
the issue of entitlement to an initial compensable rating for 
bilateral hearing loss.  As such, these two issues are not 
for consideration in this decision.  However, the other issue 
on appeal continues as is reflected on the title page.




FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by complaints of nightmares, impaired 
sleep, flashbacks, irritability, lack of motivation, 
exaggerated startle response, and hypervigilance; 
objectively, productive of no more than occupational and 
social impairment with occasional decrease in work 
efficiency, with Global Assessment of Functioning scores 
indicating mild to moderate symptoms upon VA examination.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 


claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his PTSD.  In this regard, because the 
February 2004 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the February 2004 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the PTSD disability 
at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a videoconference hearing.  
At the 2008 videoconference hearing, the veteran testified 
that all of his treatment records were with VA.  (See 
Transcript "Tr." at 7-8.)  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

The Board notes that the veteran contended that he should be 
afforded another evaluation by another healthcare 
professional at a different location.  (See Tr. at 5-6).  In 
this regard, the Board notes that the veteran testified that 
he did not have any symptoms other than those that were 
brought out to VA examiners.  (See Tr. at 10-11.)  As such, 
the Board finds the VA examinations and treatment reports of 
record are indicative of the veteran's disability picture and 
are adequate for rating purposes.  See 38 C.F.R. §§ 4.1 and 
4.2 (2007).


Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  



VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD with 
alcohol abuse.  The Board notes that an August 2007 rating 
decision granted service connection for alcohol abuse as 
secondary to his service-connected PTSD.  The Board also 
notes that the veteran's medical records reflect Axis I 
diagnoses of PTSD with depressive symptoms and major 
depressive disorder, recurrent.  See January 2004 VA PTSD 
examination report; January 2006 VA PTSD examination report; 
and August 2007 VA PTSD examination report.  The August 2007 
rating decision also denied service connection for major 
depressive disorder as secondary to service-connected PTSD 
with alcohol abuse.  However, in assessing the severity of 
the service-connected disability at issue, the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In the event that any nonservice-
connected symptoms have not been clinically dissociated from 
manifestations of his service-connected PTSD with alcohol 
abuse, VA must presume that all impairment shown is part and 
parcel of the service-connected disability.

After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation in effect for the rating period 
on appeal and that a higher rating is not warranted, as 
discussed below.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in January 2004, 
the veteran's speech was logical and related.  See also 
January 2006 VA examination report (noting, also, that the 
veteran's speech was logical and related).  With regard to 
weekly or more frequent panic attacks, neither the January 
2004 nor the January 2006 VA examination reports noted any 
complaints of such attacks.  A report of a VA examination 
conducted in August 2007 indicated that the veteran reported 
he had had one or two panic attacks when in crowds, and about 
four or five panic attacks in the past year.  It was noted 
that the veteran had a sardonic, resentful tone at the 
January 2006 VA examination, but the examiner noted that the 
veteran was not openly hostile and was cooperative.  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  A mini-mental 
status examination, as noted in a September 2005 VA treatment 
record, indicated that the veteran's mental status was 
grossly intact.  There was no indication of intellectual 
deficit upon VA examinations in January 2004 and January 
2006.  Indeed, these examination reports reflect that the 
veteran's cognitive status was quite good and that he had no 
flight of ideas or loosening of associations.  VA treatment 
records dated in April 2005 and September 2005 both reflect 
that the veteran's thought process and content were within 
normal limits.  With respect to recall, the January 2004 VA 
examiner found the veteran had adequate memory and 
concentration.  Upon VA examination in 2006, it was noted 
that the veteran had good long-term memory, but he complained 
of problems with his short-term memory.  The 2006 VA examiner 
stated that the veteran's short-term memory problems were 
likely stress related.  At the August 2007 VA examination, 
the veteran complained of memory and concentration 
difficulties.  However, the 2007 VA examiner noted that the 
veteran's objective memory findings were within normal 
limits.  The VA examiner noted that the veteran's complaints 
were a decline from a very high baseline and provided an 
example where the veteran had trouble using a graphing 
calculator in connection with assisting a former girlfriend 
with an algebra course.  The record also fails to demonstrate 
impairment with regard to judgment.  Indeed, the August 2007 
VA examiner noted that the veteran's judgment was within 
normal limits.  See also December 2004 VA treatment record 
(noting that the veteran's judgment was grossly unimpaired); 
September 2005 VA treatment record (noting that the veteran's 
insight and judgment were within normal limits).  

Regarding occupational functioning, the January 2004 VA 
examination report reveals that the veteran retired in 1996 
after 29 years of employment as a postal inspector.  It was 
further noted that the veteran operated a small business at 
that time.  The veteran reported himself to be a poor 
salesperson.  The January 2006 VA examination report reflects 
that the veteran worked at a part-time job delivering sheets 
of glass.  At the February 2008 videoconference hearing, the 
veteran testified that he had fully retired about one year 
ago and that he has worked part-time since then.  (See Tr. at 
3.)  At the August 2007 VA examination, the veteran reported 
that he had energy for activities of daily life, but he was 
unmotivated and his business drive had decreased.  (See also 
Tr. at 9.)  The Board finds that the evidence of record does 
not demonstrate that the veteran's PTSD symptomatology has 
limited his employability to the extent that the next-higher 
50 percent evaluation would be appropriate.  Indeed, the 
record does not indicate any firings due to his PSTD symptoms 
and it shows a full retirement with employment in part-time 
positions since retiring.

The Board acknowledges that the veteran has had some 
difficulty in establishing effective social relationships.  
For example, the January 2004 VA examination noted that the 
veteran reported a good deal of estrangement and difficulty 
with relationships.  It was noted that the veteran has 
drinking companions, but not much other social connection.  
The January 2006 VA examination report reflects that the 
veteran stopped attending meetings of the Order of the Purple 
Heart and Disabled American Veterans.  It was further noted 
that the veteran played racquetball alone and attended 
automobiles races alone.  However, the Board finds that the 
overall weight of the evidence fails to reveal social 
impairment of such severity as to allow for a finding that 
his disability picture is more analogous to the next-higher 
50 percent rating under Diagnostic Code 9411.  Indeed, the 
August 2007 VA examination report noted that the veteran had 
the capacity to perform minor and significant house repair 
and remodeling projects for himself and others.  It was 
further noted in the 2007 VA examination report that the 
veteran continued a scaled back relationship with a former 
girlfriend although geographically separated, played 
racquetball with another person regularly, and contacted his 
son regularly via telephone.  

The Board acknowledges the veteran's complaints and findings 
of record indicating his PTSD symptoms of nightmares, 
impaired sleep, flashbacks, and irritability.  The Board also 
acknowledges the veteran's symptoms of exaggerated startle 
response, and hypervigilance.  The Board finds that the above 
symptoms have been appropriately reflected in the 30 percent 
evaluation currently in effect throughout the rating period 
on appeal.  Based on all of the foregoing, the veteran's PTSD 
symptoms have not led to a degree of social and occupational 
impairment commensurate with the next-higher 50 percent 
evaluation under the general rating schedule for mental 
disorders.  Indeed, the 2007 VA examiner noted that the 
veteran's vocational and social deficits could best be 
described as intermittent or generally causing decreased 
efficiency despite generally satisfactory functioning.

The Board notes that the record indicates that the veteran 
had an increase in his depressive symptoms.  See January 2006 
VA examination report.  In this regard, the January 2006 VA 
examiner opined that the veteran's depressive problem should 
be regarded as a separate, later-arising psychiatric problem 
which would not appear to be secondary to or caused by the 
veteran's service-connected PTSD.  The examiner further 
opined that the veteran showed a secondary, later-arising 
problem, the major depressive disorder, which is not part in 
parcel of his PTSD.  It was also noted that the increase in 
the veteran's social and industrial impairment would appear 
to reflect changes in the status of the veteran's depressive 
problem and an increase in his depressive symptomatology.  
The VA examiner further opined that the level of social and 
industrial impairment specifically ascribable to the 
veteran's PTSD would not seem to have increased to any extent 
and he opined that it was at the same level as it was when 
the veteran was examined two years ago.  As such, the Board 
finds that any increase in the veteran's depressive 
symptomatology has been clinically associated with a 
nonservice-connected psychiatric disorder and is not for 
consideration in rating his service-connected PTSD in this 
instance.  See Mittleider, 11 Vet. App. at 182 (noting that 
the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence that does so).  

The Board also acknowledges that the record contains 
instances of suicidal ideation.  The January 2004 VA examiner 
noted that the veteran was somewhat depressed, had a negative 
outlook, and did not always care what happened to him.  The 
2004 VA examiner interpreted such as constituting passive 
thoughts of suicide.  The January 2006 VA examination report 
reflects the veteran stated that he was having daily suicidal 
thoughts, to the effect that he would be better off dead.  
The August 2007 VA examination report noted that the veteran 
reported a passive wish to be dead.  The veteran indicated 
that he experiences suicidal ideation daily, but he denied 
any current intent and stated that he does not act on these 
ideas due to concerns about how killing himself would affect 
others, particularly his sons and other family members.  
Further, he denied any history of suicide attempts.  Based on 
the foregoing, the Board finds that the veteran's passive 
suicidal ideation has been contemplated by the current 30 
percent rating throughout the rating period on appeal.

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board has 
considered GAF scores of 62 and 61 indicated upon VA 
examinations conducted in January 2004 and August 2007, 
respectively.  As described above, a GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  The Board finds that the PTSD 
symptoms demonstrated in the record are consistent with the 
assigned GAF scores of 61 and 62.  See January 2004 VA 
examination report (noting that the veteran operated a small 
business); see also August 2007 VA examination report (noting 
social interaction with his son and others).  The Board also 
notes GAF scores of 45 as noted in VA treatment records, 
dated in April 2005 and September 2005.  In this regard, the 
Board does not find these GAF scores of 45 to be probative as 
it was noted on Axis I of both records that these were acute 
exacerbations of the veteran's PTSD.  The Board notes that, 
generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this case, the Board 
finds the veteran's acute PTSD exacerbations have been taken 
into consideration.  Additionally, the January 2006 VA 
examination noted a GAF score of 48, indicating more serious 
symptoms.  The VA examiner did not assign separate GAF scores 
for the veteran's service-connected PTSD and nonservice-
connected depression.  Even so, the Board finds that a GAF 
score of 48 is not consistent with the evidence of record.  
As described above, a GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning, none of which 
are demonstrated by the evidence of record.  In this regard, 
the January 2006 VA examination report reflects that the 
veteran was employed part-time delivering glass and went to a 
neighborhood bar four or five times per week as a social 
outlet.  The Board finds that the GAF scores of 61 and 62, 
assigned in January 2004 and August 2007, to be probative and 
more consistent with competent clinical evidence of record 
providing a better overall picture of the veteran's PTSD 
disability than the GAF score of 48, recorded in January 
2006.

In conclusion, the Board finds that the veteran's initial 30 
percent disability rating for PTSD is appropriate over the 
entirety of the rating period on appeal and staged ratings 
are not warranted.  See Fenderson, 12 Vet. App. at 119.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


